Citation Nr: 0414172	
Decision Date: 06/03/04    Archive Date: 06/10/04	

DOCKET NO.  00-17 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
September 1972, a portion of which represented service in the 
Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 1999 and August 2002 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board notes that, in decisions of November 1994 and 
January 1996, the RO denied entitlement to service connection 
for post-traumatic stress disorder.  Both of those decisions 
have now become final.  While in a Statement of the Case 
dated in June 2000, and in various subsequent Supplemental 
Statements of the Case, the RO took for consideration the 
issue of service connection for post-traumatic stress 
disorder, the issue for appellate review is more properly 
that of whether new and material evidence has been submitted 
sufficient to reopen the veteran's previously-denied claims 
for service connection for post-traumatic stress disorder.  
See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) (the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim); Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Board observes that, based on recent undated 
correspondence from the veteran, it is unclear whether he 
wishes to pursue increased ratings for certain of his 
service-connected disabilities.  Accordingly, those issues 
are referred to the RO for clarification, and, if necessary, 
appropriate action.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  The VA will 
notify you if further action is required on your part. 




REMAND

The Board observes that, in a Statement in Support of Claim 
dated in August 2000, the veteran indicated his desire for a 
hearing before a Hearing Officer at the VA RO in Roanoke, 
Virginia.  In correspondence of January 2001, the RO advised 
the veteran that the hearing he had requested had not yet 
been scheduled, inasmuch as a new program had been instituted 
changing the way in which appeals were handled at the RO.  
The veteran was advised that the VA had created a new 
position at the RO called the Decision Review Officer, who 
would implement new procedures to streamline and improve the 
process of dispute resolution.  The veteran was given the 
choice of an informal appeals approach, with an informal 
conference, either in person, or via telephone, in addition 
to an informal conference which could be held between his 
representative and the Decision Review Officer.  The veteran 
was further given a choice to pursue his initial request for 
a formal hearing.  The veteran was advised that, if no 
response was received from him within 30 days, the formal 
hearing which he had previously requested would be scheduled.  

A review of the veteran's claims folder would appear to 
indicate that he failed to respond to the aforementioned 
letter.  That fact was reiterated in a statement by the 
veteran's accredited representative dated in March 2003.  
However, to date, neither the veteran nor his accredited 
representative has withdrawn the request for a formal 
hearing, nor has the veteran been afforded such a hearing.  
Under the circumstances, the veteran must be given an 
opportunity to present testimony before a Hearing Officer at 
the RO prior to a final adjudication of his claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2003, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be scheduled 
for a hearing before a Hearing 
Officer/Decision Review Officer at the 
RO.  A transcript of that hearing should 
be included in the veteran's claims 
folder.

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  

4.  The RO should then review the 
veteran's post-traumatic stress disorder 
claim.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the last SSOC in 
August 2002.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


